DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 15, and 18, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Mathew et al. (9,640,466), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Specifically Figs. 7-10 and the associated description) a method of manufacturing a semiconductor device, comprising the steps of: (a) preparing a lead frame (12) including a plurality of leads (20/22), 5and a chip mounting portion (18) (See Fig. 7), each of the plurality of leads (20/22) having a surface on which a silver plating layer (16) is formed (See Fig. 7); (b) mounting a semiconductor chip (42) on the chip mounting portion (18) of the lead frame (12) via a bonding material (40) (Fig. 8); (c) after the step (b), performing an oxygen plasma 10treatment (46) on the lead frame (12) and the semiconductor chip (42) (Fig. 9); and electrically connecting a plurality of pad electrodes of the semiconductor chip (42) and the plurality of 15leads (20/22) via a plurality of copper wires (44), wherein the plurality of copper wires (44) is connected to the plurality of leads (20/22), respectively, via the silver plating layer (16) (See Fig. 9), and forming a sealing body (48) sealing the semiconductor chip (42), the plurality of 
Mathew et al., however, fail to teach, among others, at least: a) after the step of performing an oxygen plasma 10treatment (46) on the lead frame (12) and the semiconductor chip (42), reducing a surface of the silver plating layer, and after the step of reducing a surface of the silver plating layer, electrically connecting a plurality of pad electrodes of the semiconductor chip (42) and the plurality of 15leads (20/22) via a plurality of copper wires (44), as recited in independent claim 1; b) after the step of performing an oxygen plasma 10treatment (46) on the lead frame (12) and the semiconductor chip (42), performing heat treatment on the lead frame and the semiconductor chip, and disposing the lead frame on which the semiconductor chip is mounted on a stage of a wire bonding 10apparatus, and after performing heat treatment on the lead frame and the semiconductor chip, and disposing the lead frame on which the semiconductor chip is mounted on a stage of a wire bonding 10apparatus, electrically connecting a plurality of pad electrodes of the semiconductor chip and the plurality of leads via a plurality of copper wires by the wire bonding apparatus, as recited in independent claim 15; and c) after the step of performing an oxygen plasma 10treatment (46) on the lead frame (12) and the semiconductor chip (42), performing an ultraviolet irradiation treatment on the lead frame and the semiconductor chip, and disposing the lead frame on which the semiconductor chip is mounted on a stage of a wire bonding 10apparatus, and after disposing the lead frame on which the semiconductor chip is mounted on a stage of a wire bonding 10apparatus, electrically connecting a plurality of pad electrodes of the semiconductor chip and the plurality of leads via a plurality of copper wires by the wire bonding apparatus, as 
Since claims 2-14, 16-17, and 19-20, depend either on claims 1, 15, or 18, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
February 17, 2021